Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered September 30, 1988, convicting defendant upon his plea of guilty of four counts of the crime of criminal sale of a controlled substance in the third degree.
Upon review of the record, we concur with defendant’s assigned counsel that there are no meritorious issues to be raised on the present appeal. Accordingly, we affirm the judgment of conviction and grant counsel’s application for leave to withdraw (see, Anders v California, 386 US 738; People v Crawley, 130 AD2d 879; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Judgment affirmed. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.